DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has considered Amendment after Non-Final mailed 11/15/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
 Jihan Joo on 3/4/2022.
The application has been amended as follows: 
37.	(Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed, configure a wireless device to:
receiving, by a wireless device from a base station, a packet duplication activation command for duplication of one or more data packets associated with a first bearer;
sending, based on the packet duplication activation command, one or more duplicated data packets associated with the first bearer;
determining a connection failure associated with a first cell of the base station;
determining, based on the connection failure, a second cell for a radio resource control communication; and


38.	(Currently Amended) The non-transitory computer-readable medium of claim 37, wherein the instructions, when executed, further configure the wireless device to receive, from the base station, an other radio resource control message comprising one or more packet duplication configuration parameters indicating that at least one of the one or more data packets associated with the first bearer is duplicated.

39.	(Currently Amended) The non-transitory computer-readable medium of claim 37, wherein the one or more duplicated data packets comprise one or more duplicated packet data convergence protocol (PDCP) packets.

40.	(Currently Amended) The non-transitory computer-readable medium of claim 37, wherein the connection failure comprises one or more of:
a radio link failure; or
a handover failure.

41.	(Currently Amended) The non-transitory computer-readable medium of claim 37, wherein the instructions, when executed, configure the wireless device to determine 

42.	(Currently Amended) The non-transitory computer-readable medium of claim 37, wherein the instructions, when executed, configure the wireless device to determine 
a quantity of radio link control retransmissions;
one or more out-of-sync detections; or
one or more random access failures.

43.	(Currently Amended) The non-transitory computer-readable medium of claim 37, wherein the first bearer is a signaling radio bearer.

44.	(Currently Amended) The non-transitory computer-readable medium of claim 37, wherein the instructions, when executed, configure the wireless device to send 

45.	(Currently Amended) The non-transitory computer-readable medium of claim 37, wherein the instructions, when executed, configure the wireless device to determine 
detecting that a quantity of radio link control (RLC) layer packet retransmissions associated with one or more original packet data convergence protocol (PDCP) packets of the one or more data packets associated with the first bearer satisfies a threshold value; and
determining, based on the detection, one of a radio link failure or a handover failure.

46.	(Currently Amended) The non-transitory computer-readable medium of claim 37, wherein the instructions, when executed, configure the wireless device to determine 
detecting that a quantity of radio link control (RLC) layer packet retransmissions associated with one or more duplicated packet data convergence protocol (PDCP) packets of the one or more data packets associated with the first bearer satisfies a threshold value; and
determining, based on the detection, one of a radio link failure or a handover failure.

47.	(Currently Amended) The non-transitory computer-readable medium of claim 37, wherein the base station comprises a first base station, and wherein the second cell is 

48.	(Currently Amended) The non-transitory computer-readable medium of claim 37, wherein the radio resource control message is configured to cause the base station to allocate a first quantity of resources for a second wireless device,
wherein the instructions, when executed, further configure the wireless device to send 
wherein the second radio resource control message is configured to cause the base station to allocate a second quantity of resources for the second wireless device, wherein the second quantity is greater than the first quantity.


Allowable Subject Matter
Claims 1-48 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Heng et al. US 20180279168 and Park et al. US 20180352601 and Sammour et al. US 20090175163.  Jheng discloses UE configures, based on the received radio bearer configuration, a radio bearer including a first logical channel on a first carrier and a second logical channel on a second carrier and the UE determines whether to activate the radio bearer to perform duplication, in response to a determination to activate the radio bearer to perform duplication, the UE communicates a first packet on the first logical channel and communicates a duplicated first packet on the second logical channel.  Park discloses a wireless device receives from a first base 
Prior art of record does not disclose, in single or in combination, receiving, by a wireless device from a base station, a packet duplication activation command for duplication of one or more data packets associated with a first bearer; sending, based on the packet duplication activation command, one or more duplicated data packets associated with the first bearer; determining a connection failure associated with a first cell of the base station; determining, based on the connection failure, a second cell for a radio resource control communication; and sending, via the second cell, a radio resource control message that indicates the connection failure and that indicates that packet duplication was activated at a time associated with the connection failure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468